                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANTONIO LEVETT RUCKER,                     )
                                           )
                           Petitioner,     )
                                           )
                    v.                     )         1:18CV278
                                           )         1:16CR379-1
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                           Respondent.     )

                                         ORDER

      On January 21, 2020, the United States Magistrate Judge’s Recommendation

was filed and notice was served on Petitioner pursuant to 28 U.S.C. § 636.

Petitioner filed objections [Doc. #49] to the Recommendation within the time limit

prescribed by Section 636. The Court has reviewed Petitioner’s objections de novo

and finds they do not change the substance of the United States Magistrate Judge’s

Recommendation [Doc. #47], which is affirmed and adopted.

      IT IS THEREFORE ORDERED that Petitioner’s Motion [Doc. #40] to vacate,

set aside or correct sentence is denied, that this action is dismissed, and that, there

being no substantial issue for appeal concerning the denial of a constitutional right

affecting the conviction nor a debatable procedural ruling, a certificate of

appealability not issue.

      This the 21st day of August, 2020.

                                                     /s/ N. Carlton Tilley, Jr.
                                               Senior United States District Judge




        Case 1:16-cr-00379-NCT Document 50 Filed 08/21/20 Page 1 of 1
